Citation Nr: 1812857	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-31 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 







ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a January 2017 rating decision, the RO granted service connection for the scars, residuals of right leg injury disability.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

A videoconference Board hearing before the undersigned Veterans Law Judge was held in May 2017.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed bilateral hearing loss disability had its onset in service or is otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in March 2013. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), as it is considered an organic disease of the nervous system.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3. 


III.  Factual Background 

The Veteran's February1968 enlistment medical examination, revealed pure tone thresholds, in decibels, as follows: 0 at 500 Hertz, 5 at 1000 Hertz, 0 at 2000 Hertz, and 25 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 10 at 500 Hertz, 10 at 1000 Hertz, 5 at 2000 Hertz, and 5 at 4000 Hertz.  

On a February 1968 enlistment, Report of Medical History, the Veteran denied any hearing loss.  

The Veteran's March 1970 separation medical examination, revealed pure tone thresholds, in decibels, as follows: 5 at 500 Hertz, 0 at 1000 Hertz, 5 at 2000 Hertz, and 0 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 0 at 500 Hertz, 5 at 1000 Hertz, 5 at 2000 Hertz, and 0 at 4000 Hertz.  

On a March 1970 Report of Medical History, for separation, the Veteran denied any hearing loss.  

At a February 2014 VA Hearing Loss examination, the Veteran reported that he served in Vietnam as a light weapons infantryman and received the Combat Infantryman Badge and the Vietnam Campaign and Service Medals.  The Veteran indicated that he participated in combat activities and fired weapons in both hands without the use of hearing protection.  

Audiogram revealed pure tone thresholds, in decibels, as follows: 20 at 500 Hertz, 25 at 1000 Hertz, 65 at 2000 Hertz, 80 at 3000 Hertz, and 75 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 20 at 500 Hertz, 35 at 1000 Hertz, 70 at 2000 Hertz, 75 at 3000 Hertz, and 80 at 4000 Hertz.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 76 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was less likely as not (less than 50 percent probability) caused by or a result of an event in military service as both the Veteran's induction and separation examinations indicated normal hearing in both ears.  

On an April 2014 Notice of Disagreement, the Veteran reported that he was exposed to loud noise during combat operations in Vietnam during service.  

On an April 2017 Audicles Hearing Services Audio examination, J.W. assessed that the Veteran has moderate-severe bilateral hearing loss.  J.W. reported that the Maryland CNC was 80 percent in the right ear and 60 percent in the left ear.  

In a May 2017 Statement, M. F., the Veteran's wife, reported that she noticed that the Veteran had hearing problems early on in their marriage.  M. F. indicated that the Veteran missed parts of conversation and often repeated what had already been said.  M. F. noted that the family would say, "echo, echo," when the Veteran repeated what had already been said in the conversation.  

In a May 2017 Statement, S. W., the Veteran's sister, reported that the Veteran suffered from hearing loss for which he now wore hearing aids. 

In a May 2017 Statement, R. F., the Veteran's brother, reported that he noticed that the Veteran's hearing had diminished upon his return from service.  R. F. noted that the Veteran now had to wear hearing aids.  

At a May 2017 Board hearing, the Veteran reported that he first noticed his hearing loss while he was on active duty in Vietnam.  The Veteran noted that his military occupational specialty (MOS) was in the infantry and he indicated that he was in combat and carried a weapon.  The Veteran reported that he was exposed to mortar fire and gun shots.  The Veteran noted that his post- military occupation was as a truck driver.  The Veteran indicated that his truck cab was air conditioned and as quiet as driving in a car.  The Veteran's wife, M. F. reported that she met the Veteran in 1970, the same year that he separated from the military.  M. F. indicated that the Veteran missed parts of conversation and often repeated what had already been said.  M. F. noted that the family would say, "echo, echo," when the Veteran repeated what had already been said in the conversation.  

In a Statement in Support of Claim from the Veteran, received May 2017, the Veteran reported that his hearing was affected during service by exposure to incoming artillery, grenades, sniper fire, gunfire, mortar fire, and rocket fire.  

IV.  Analysis 

The Veteran asserts that he has bilateral hearing loss and that it is related to exposure to loud noise (acoustic trauma) during service.  The Veteran's DD Form 214 shows that he served in the United States Army as an infantryman while in the Republic of Vietnam and that he received the Combat Infantryman Badge and the Vietnam Campaign and Service Medals.  Additionally, the Veteran stated that he was in combat in Vietnam.  

The evidence shows that the Veteran currently has bilateral hearing loss by VA standards as indicated by the February 2014 VA examination report.  38 C.F.R. §  3.385.  Also, the Veteran's personnel records show that he served in combat and he has credibly testified that he was exposed to significant weapon noise.  Consequently, acoustic trauma during service is also established.  

Regarding a potential nexus between the acoustic trauma and the current hearing loss, the February 2014 VA examiner found that Veteran's bilateral hearing loss was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness.  The rationale for the opinion was that the Veteran had normal hearing on his entrance and exit audio examinations.  

However, the Board finds that service connection for bilateral hearing loss is warranted.  With regard to the February 2014 VA examiner's opinion that the Veteran's hearing loss is not related to his service, the Board notes that the VA examiner failed to discuss the probative value of the Veteran's statements or testimony regarding his reported ongoing symptoms since his service.  In this regard, the Veteran's claimed exposure to acoustic trauma during service has been conceded as being consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C. § 1154 (b) ( 2012).  

Notably, in the March 2014 rating decision, the RO granted service connection for tinnitus based on in-service noise exposure.  

The Board therefore finds that the evidence is at least in equipoise as to whether the Veteran's currently shown bilateral hearing loss was caused by his service, and that affording the Veteran the benefit of the doubt, that service connection for bilateral hearing loss is warranted.  See 38 C.F.R. 38 U .S.C. § 1507; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


